Title: To George Washington from Colonel John Crane, 17 March 1778
From: Crane, John
To: Washington, George



May it please Your Excellency
Artillery Park [Valley Forge]March 17th 1778

In Consequence of a letter I Received from a Court Martial, held at the Park of Artillery whereof Major Forest was President, charging me with Ungentleman and Unofficerlike behaviour &c. as exprest in Said Letter: which I beg leave to lay before Your Excellency; also the proceedings of the Court in part; and mine with Respect to them, from their first Siting to the time of my Receiving the Said letter. On the 13th instant I issued orders for A Court Martial to sitt the next day at 10. OClock, for the Trial of Capt. Francis Proctor, Senr for Repeatedly leaving Camp without permission, and thereby Neglecting his duty. (of which Court Major Forrest was appointed President) I attended at the time ordered for their Siting; and Continued there untill eleven OClock, at which time they had not Met. about the same time I Received a Letter from Colo. Tilghman, which Occasioned my Absence a

short time. when I Returned found the Court had met and adjourned: after Adjudging that Capt. Proctor ought to be Released from his Arrest: Upon which I told the President it was an Unusual way of proceeding to Acquit A Prisoner without hearing, or making any proper enquiry, for the Prosecuter or his evidences: for which he gave me for Answer that he knew his duty as well as I did: and If I had a mind to disapprove of the proceedings of the Court, they could Try him again: my reply was that he Should not be Tried again by the same Court.
The same day I issued Orders, disappro[v]ing the Judgement of the Court; and ordered it to Sit the 15th instant at 10 O’Clock: They met and Adjourned to the 16th instant at 1 O’Clock: at which time they met; and without any further orders proceeded to the Trial of Capt. Francis Proctor Senr a Second time notwithstanding I had previously told the President that he Should not be tried again by that Court. about 12 O’Clock the Same day I received a Billet from Capt. Doughty, the Judge Advocate Requesting me to Send him Lieut. Arnold’s Arrest, and the Evidence to Support the charge: and they would immediately go upon his Trial: which I immediately complied with: in every part. About 2 O’Clock the Same day I Recieved another Billet Requesting my attendance to give Evidence: I considering that I knew nothing of the affair, of Lieut. Arnold; Only what I was told by the Officers who Reported him; to whom I had Refered them for Evidence; also having a Number of Recruits who had then Just arrived from Boston and waiting for me to distribute them to the Several Companies of my Regt I sent Capt. Doughty a Note informing him that I had Company and Could not Attend and thought the Evidence I had Mentioned would be sufficient Soon after I Recieved the inclosed Letter which I pray your Excellency would Examine and order what shall be done upon the Matter—which will greatly Oblige Your Excellency⟨s⟩ Most Obedien⟨t⟩ Humble Servant

Jno. Crane Colo. Comdt Artillery

